Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination including limitation the hydraulic routing, energy generation and flow measurement electro-mechanic integrated system generates energy for a partial self-supply of the device's energetic requirements, filters particles in a water flow, measures water consumption, water savings, and water temperature in a shower, and directs the filtered water flow to a user's shower head or the modular water storage system (7), or both simultaneously; in the invention as claimed is neither disclosed nor rendered obvious by the prior art..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummings (US Patent Publication 2011/0289671) shows the instant invention (Fig.1) but fails to show the hydraulic routing, energy generation and flow measurement electro-mechanic integrated system (1) generates energy for a partial self-supply of the device's energetic requirements, filters particles in a water flow, measures water consumption, water savings, and water temperature in a shower, and directs the filtered water flow to a user's shower head or the modular water storage system (7), or both simultaneously;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754